DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/10/2022.
Applicant’s cancelation of claims 10-20 is acknowledged and require no further examining.  Claims 1-9 and 21-26 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 03/25/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 and 0810/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper set of guide channels and lower set of guide channels extending into the infeed slot as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “wherein rotation of the active roller in the first direction and compression of the first sheet material against the active roller initiates feeding of the first sheet material” renders claim 1 to be non-comply with the written description requirement because the feature appears to be new matter.  On page 7 paragraph 12 of the Specification, the active roller is disclosed to rotate in a first direction to draw the first sheet material into the infeed changer and a second direction to draw in the second sheet material into the infeed changer.  The Specification as originally filed does not disclose rotation of the active roller initiates the feeding the first sheet material.  Therefore, the feature is considered new matter.
Claims 2-9 are dependent of claim 1 and include all the same limitations.
Regarding claim 23, the phrase “wherein rotation of the active roller in the first direction and compression of the first sheet material against the active roller initiates feeding of the first sheet material” renders claim 23 to be non-comply with the written description requirement because the feature appears to be new matter.  On page 7 paragraph 12 of the Specification, the active roller is disclosed to rotate in a first direction to draw the first sheet material into the infeed changer and a second direction to draw in the second sheet material into the infeed changer.  The Specification as originally filed does not disclose rotation of the active roller initiates the feeding the first sheet material.  Therefore, the feature is considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3,756,586).
Regarding claim 1, Pettersson et al. disclose a machine (100) comprising:
a converter assembly (106) that is configured to perform one or more conversion functions on a sheet material (104) to a box template (108).
(Figure 1 and Page 2 paragraph 42)
However, Pettersson et al. do not disclose an infeed changer that is configured to direct different sheet material into the converter assembly.
Craft disclose an infeed changer (20) comprising:
at least one upper set of guide channels (50, 54) configured to direct a first sheet material (38) into the infeed changer (20);
at least one lower set of guide channels (52, 54) configured to direct a second sheet material (40) into the infeed changer (20);
an active roller (56) that is configured to draw the first (38) or second (40) sheet material into the changer,
wherein the active roller (56) being configured to rotate in a first direction and in a second direction,
wherein the rotation of the active roller (56) in the first direction and compression of the first sheet (38) against the active roller (56) initiates feeding of the first sheet material (38) into the infeed changer (20), and 
wherein the rotation of the active roller in the second direction and compression of the second sheet material (40) against the active roller (56) initiates feeding of the second sheet material (40) into the infeed changer (20).
(Figure 3, 8 and Column 3 lines 17-19, Column 3 lines 65-68 through Column 4 lines 1-25)
When the sheet material engages the rotating active roller, the feeding process is interpreted to be initiated.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Pettersson et al. by incorporating the infeed changer as taught by Craft, since column 2 lines 1-4 of Craft states such a modification would allow selectively feeding material from one of a plurality of sheets while using a single simplified picker mechanism.
Regarding claim 2, Pettersson et al. disclose a fixed infeed slot (132b) and a movable infeed slot (132a). (Page 2 paragraph 60)
In order to ensure the infeed changer is properly aligned with the infeed slots, when modifying Pettersson et al. in view of Craft, the upper guide channel is interpreted to include a fixed upper guide channel and a movable upper guide channel, and the lower guide channel is interpreted to include a fixed lower guide channel and a movable lower guide channel.
Therefore, Pettersson et al. modified by Craft is interpreted to disclose the at least one upper set of guide channels comprise a fixed guide channel and a movable guide channel; or the at least one lower set of guide channels comprise a fixed guide channel and a movable guide channel.
Regarding claim 3, Pettersson et al. modified by Craft disclose at least one of:
at least one guide channel of the at least one upper set of guide channels (Craft – 50, 54) comprises a flared open end; or
at least one guide channel of the at least one lower set of guide channels (Craft – 52, 54) comprises a flared open end. 
(Craft – Figure 8)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flared Open End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flared Open End)][AltContent: rect][AltContent: rect][AltContent: textbox (Craft)]
    PNG
    media_image1.png
    228
    292
    media_image1.png
    Greyscale

Regarding claim 4, Pettersson et al. modified by Craft disclose the converter assembly (Pettersson et al. – 106) comprises an infeed slot (Pettersson et al. – 132) through which the sheet material (Pettersson et al. – 104) enters the converter assembly (Pettersson et al. – 106). (Pettersson et al. – Page 4 paragraph 56)
Regarding claim 5, Pettersson et al. modified by Craft disclose the infeed slot (Pettersson et al. – 132) comprises a flared open end. (Pettersson et al. – Page 4 paragraph 56)
Regarding claim 8, Pettersson et al. modified by Craft disclose one or more upper pressure rollers (Craft – 60) and one or more lower pressure rollers (Craft – 60), wherein the first sheet material (Craft – 38) is advanced through the infeed changer (Craft – 20) between he active roller (Craft – 56) and the one or more upper pressure rollers (Craft – 60), and wherein the second sheet material (Craft – 40) is advanced through the infeed changer (Craft – 20) between the active roller (Craft – 56) and the one or more lower pressure rollers (Craft – 60). (Craft – Figure 8 and Column 4 lines 6-25)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3,756,586) as applied to claim 4 above, and further in view of reference Ito (2012/0037680).
Regarding claim 6, Pettersson et al. modified by Craft disclose the claimed invention as stated above but do not disclose the infeed slot comprises one or more notches.
Ito disclose a transportation device comprising: a infeed member (38); and a guide member (51), wherein the infeed member (38) comprises notches (38c) that receive the guide member (51), and wherein a portion (51b) of the guide member (51) extends into the infeed member (38). (Figure 6 and Page 4 paragraph 59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the infeed slot of Pettersson et al. by incorporating the notch as taught by Ito, since page 2 paragraph 18 of Ito states such a modification would minimize the gap between the infeed and the guide.
Regarding claim 7, Pettersson et al. modified by Craft and Ito disclose at least a portion of the at least one upper set of guide channels (Craft – 50, 54) and at least a portion of the at least one lower set of guide channels (Craft – 52, 54) extend into the infeed slot (Pettersson et al. – 132).  (Ito – page 4 paragraph 59)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3,756,586) as applied to claim 8 above, and further in view of reference Beguin et al. (2011/0240707).
Regarding claim 9, Craft disclose when the sheet material is being drawn between the active roller and one of the pressure rollers, the other pressure roller is considered idling and ineffective. (Column 8 lines 46-52)
However, Pettersson et al. modified by Craft to not explicitly disclose the one or more upper pressure rollers and the one or more lower pressure rollers are selectively movable between an active position and an inactive position.
Beguin et al. disclose driving arrangement comprising: an active roller (32); and a pressure roller (36), wherein the pressure roller (36) is movable between an active position and an inactive position, and wherein the pressure roller (36) is configured to press a sheet material (4) against the active roller (32) when the pressure roller (36) is in the active position. (Figure 7 and Page 3 paragraph 72, 73, Page 4 paragraph 79, 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pressure rollers of Craft by incorporating the active/inactive positions, since such a modification would ensure the pressure roller doesn’t interfere with the active roller while said pressure roller is idling and is ineffective, thereby making the overall machine more reliable.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of references Craft (3,756,586) and Wang (8,052,138).
Regarding claim 21, Pettersson et al. disclose a machine (100) comprising:
a converter assembly (106) that is configured to perform one or more conversion functions on a sheet material (104) to a box template (108);
a fixed guide channel (132b); and
a movable guide channel (132a).
(Figure 1 and Page 2 paragraph 42, 60)
However, Pettersson et al. do not disclose an infeed changer that is configured to direct different sheet material into the converter assembly, and one or more pressure rollers being associated with the movable guide channel and being configured to move in conjunction with movement of the movable guide channel.
Craft disclose an infeed changer (20) comprising:
at least one upper set of guide channels (50, 54) configured to direct a first sheet material (38) into the infeed changer (20);
at least one lower set of guide channels (52, 54) configured to direct a second sheet material (40) into the infeed changer (20);
an active roller (56) that is configured to draw the first (38) or second (40) sheet material into the changer,
wherein the active roller (56) being configured to rotate in a first direction and in a second direction,
wherein the rotation of the active roller (56) in the first direction and compression of the first sheet (38) against the active roller (56) initiates feeding of the first sheet material (38) into the infeed changer (20), and 
wherein the rotation of the active roller in the second direction and compression of the second sheet material (40) against the active roller (56) initiates feeding of the second sheet material (40) into the infeed changer (20).
(Figure 3, 8 and Column 3 lines 17-19, Column 3 lines 65-68 through Column 4 lines 1-25)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Pettersson et al. by incorporating the infeed changer as taught by Craft, since column 2 lines 1-4 of Craft states such a modification would allow selectively feeding material from one of a plurality of sheets while using a single simplified picker mechanism.
Wang disclose infeed apparatus comprising: a movable guide (130); and a pressure roller (152), wherein the pressure roller (152) is associated with the movable guide (130) and is configured to move in conjunction with the movement of the movable guide channel. (Figure 1 and Column 3 lines 46-52, Column 4 lines 8-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pressure rollers of Pettersson et al. in view of Craft by configuring the pressure rollers to be associated with the movable guide and move in response to the movement of the movable guide as taught by Wang, since column 1 lines 50-54 of Wang states such a modification would allow the infeed apparatus to accommodate different paper sizes while avoiding a phenomenon of the sheet material skew.
Regarding claim 22, Pettersson et al. modified by Craft and Wang disclose a second set of guide channels (Craft – 52, 54) configured to direct a second sheet material (Pettersson et al. – 104) into the infeed changer (Craft – 20). (Craft – Figure 8 and Column 4 lines 1-6)
Regarding claim 23, Pettersson et al. modified by Craft and Wang disclose the active roller (Craft – 56) is configured to rotate in a first direction and in a second direction, wherein rotation of the active roller (Craft – 56) in the first direction and compression of the first sheet material (Pettersson et al. – 104) against the active roller (Craft – 56) initiates feeding of the first sheet material (Pettersson et al. – 104) into the infeed changer (Craft – 20), and wherein rotation of the active roller (Craft – 56) in the second direction and compression of the second sheet material (Pettersson et al. – 104) against the active roller (Craft – 56) initiates feeding of the second sheet material (Pettersson et al. – 104) into the infeed changer (Craft – 20). (Craft – Column 4 lines 8-20)
Regarding claim 24, Pettersson et al. modified by Craft and Wang disclose the movable guide (Craft – 50, 54) is configured to selectively move in a direction that is generally parallel to a width of the first sheet material (Pettersson et al. – 104). (Pettersson et al. – Page 4 paragraph 58) (Craft – Column 4 lines 17-21)
Regarding claim 25, Pettersson et al. modified by Craft and Wang disclose the at least one pressure roller (Craft – 60) is configured to selectively move in the direction of movement of the movable guide channel (Craft – 50, 54) and generally parallel to the width of the first sheet material (Pettersson et al. – 104). (Craft – Column 4 lines 17-21)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of references Craft (3,756,586) and Wang (8,052,138) as applied to claim 21 above, and further in view of reference Beguin et al. (2011/0240707).
Regarding claim 26, Pettersson et al. modified by Craft and Wang disclose the claimed invention as stated above but do not disclose at least one of the one or more pressure rollers are selectively movable closer to and further from the active roller.
Beguin et al. disclose driving arrangement comprising: an active roller (32); and a pressure roller (36), wherein the pressure roller (36) is movable between an active position and an inactive position, and wherein the pressure roller (36) is configured to press a sheet material (4) against the active roller (32) when the pressure roller (36) is in the active position. (Figure 7 and Page 3 paragraph 72, 73, Page 4 paragraph 79, 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pressure rollers of Craft by incorporating the active/inactive positions, since such a modification would ensure the pressure roller doesn’t interfere with the active roller while said pressure roller is idling and is ineffective, thereby making the overall machine more reliable.

Response to Arguments
The Amendments filed on 08/10/2022 have been entered.  Applicant’s cancelation of claims 10-20 is acknowledged and require no further examining.  Claims 1-9 and 21-26 are pending in the application.

In response to the arguments of the objections toward the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
In the pending application, Applicant respectfully submits that an express illustration of feature "at least a portion of the at least one upper set of guide channels and at least a portion of the at least one lower set of guide channels extend into the infeed slot" is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.

The drawings must show every feature of the invention specified in the claims.  Features that are not specified in the claims can be explained in the specification without being shown in the drawings.  Features that are critical enough to be specified in the claims must be shown in the drawings.
Therefore, the objections to the drawings are maintained.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Pettersson et al. (2015/0018189) modified by reference Craft (3,756,586), Examiner finds the arguments not persuasive.
Applicant states:
Rather, as clearly shown in and described in connection with Craft’s Figures 3 and 8, it is the rotation of the picker roller (58) and engagement thereof with the sheets materials (38, 40) that initiates the feeding of the sheet material (38, 40).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no other rollers engaging the sheet material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses the “rotation of the active roller in the first direction and compression of the first sheet material against the active roller initiates feeding of the first sheet material into the infeed changer”.  Claim 1 does not disclose no other rollers engage the sheet material prior to the active roller, nor disclose the sheet material is idle prior engaging the active roller.
Craft disclose an active roller (56) configured to rotate in a first direction to draw a first sheet material (38), and configured to rotate in a second direction to draw a second sheet material (40).  When the first sheet material or the second sheet material engages the rotating active roller, the feeding process is interpreted to be initiated.
Furthermore, in column 4 lines 8-20 of Craft, the active roller (56) is disclosed to rotate causing the picker roller (58) to urge against the sheet material.  In other words, after choosing the feeding of the first or second sheet material, the active roller is the first element to rotate to start the feeding of the first or second sheet material.
Applicant states:
Because Craft’s picker roller is movable to engage the different sheet materials (38, 40) to advance them, there would be no need, thus it would not have been obvious, to move the rollers (60) as asserted in the Office Action.

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Craft disclose an active roller configured to rotate in a first direction to feed a first sheet material between the active roller a first pressure roller, and configured to rotate in a second direction to feed a second sheet material between the active roller and a second pressure roller.  Beguin et al. disclose an active roller and a pressure roller, wherein the pressure roller is movable between an active position and an inactive position.  By configuring the pressure roller to move between an active position and an inactive position, the inactive pressure roller is ensured to not interfere with the active roller while opposing active pressure roller is engaged with the active roller, thereby making the overall machine more reliable.  Therefore, the person of ordinary skill in the art would be motivated to modify Craft in view of Beguin et al..
Furthermore, Applicant does not provide any evidence to support the assertion that the person of ordinary skill in the art would never modify Craft in view of Beguin et al., the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is require to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant not providing support for the assertion, Applicant’s argument is rendered moot.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 1, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731